As a founding Member of the United
Nations, Guatemala would like to reaffirm, before the
General Assembly, its faith in and commitment to
human rights and fundamental freedoms, the sovereign
equality of States and participatory, transparent and
democratic multilateralism. The United Nations
continues to be the best tool available to humanity in
its endeavour to accomplish that goal.
The goals that the Charter signatories set for
themselves six decades ago have lost none of their
validity. Indeed, the attainment of those goals remains
a major challenge for humanity. The goal of
maintaining international peace and security presents
new challenges. Its relationship with sustainable
development and the fight against poverty serves as a
paradigm in that regard. We are confronting new
threats that make it harder to ensure good governance
and undermine democracy, such as trafficking in
persons, weapons and drugs, as well as terrorism.
Small and vulnerable countries, such as mine, are
particularly affected by those problems.
We have been trying together to cope with such
new challenges for some time, but only recently have
we been able to reflect on them and reach a number of
agreements that we trust will enable us to reform the
Organization with a view to address these challenges,
as a whole, more efficiently and with renewed
ambition.
We support the appeal made by Secretary-General
at the beginning of the general debate for an
“accountability pact” to ensure that the Secretariat and
Governments are effectively held to account and
monitored.
Guatemala will continue to participate actively in
efforts to set up the Peacebuilding Commission. Our
own national experience will enable us to contribute
actively to those efforts.
We will also contribute to the effort to achieve
the speedy conclusion of a comprehensive convention
against international terrorism and to the
implementation of an integral strategy aimed at the
suppression of that scourge.
We attach equal importance to the creation of a
standing Human Rights Council, the composition of
which is to be agreed upon during this session, with a
view to properly focusing, depoliticizing and making
26

more effective the discharge of our responsibility to
ensure the full observance of human rights. We
resolutely support the strengthening of the Office of
the United Nations High Commissioner for Human
Rights, which should be provided with the resources
necessary for it to carry out its work effectively.
Similarly, we have no hesitation in supporting the
responsibility to protect.
We consider it essential to make decisive
progress in the areas of disarmament and nuclear non-
proliferation by means of initiatives such as that put
forward by Norway, Australia, Chile, Indonesia, the
United Kingdom, Romania and South Africa, which
Guatemala supports.
As regards the principal organs, we support the
strengthening and revitalization of the General
Assembly, whose task is to provide political guidance
in connection with the work of the Organization. We
must restore to the Economic and Social Council its
leading role in the area of sustainable development,
and continue to enhance its cooperation with the
Security Council.
We urge the broadest support by Member States
for the reform of the Security Council. It is essential
that that reform effort be comprehensive and that it
include a review of the Council's methods of work and
of the procedures by which decisions are taken, the
purpose being to strengthen the Council and to make it
more legitimate, ensuring that it reflects present-day
realities and represents developing countries. We are
sympathetic to the aspirations of Brazil, Germany,
India and Japan to become permanent members of the
Council, as well as to the call for additional
representation for Africa.
When addressing the Assembly one year ago,
Oscar Berger Perdomo, the President of Guatemala,
sought to express the feelings of our country at that
crucial time in its history. I am pleased on this occasion
to share with the Assembly some of the advances we
have made since then.
Not only were the Peace Agreements integrated
into the Government plan, but the framework law on
those Agreements was enacted. Social dialogue has
been pursued in all areas of Government action. A 43
per cent reduction in the strength of the army was
achieved, and there was progress in modernizing and
professionalizing it. In line with this, the Guatemalan
army has increased its participation in United Nations
peacekeeping operations and is now in Haiti and the
Democratic Republic of the Congo.
Public expenditure is concentrated in the social
area and in infrastructure, for which 60 per cent of the
2006 national budget is earmarked. A secretariat for
food and nutritional security has been created, while a
State policy in those matters has been drawn up, with a
participatory and sustainable focus. Significant
activities are being carried out at the national level and
jointly with other Central American countries to
combat common crime and transnational organized crime.
A programme for economic and social reactivation
continues to be implemented with enthusiasm, a
cadastral law was recently enacted and a competition
policy, adopted by consensus with the participation of
civil society, will be presented next week.
The fight against poverty and social exclusion
continues to occupy a central position in all the
activities of the Government and is carried out in a
manner that fully respects the ethnic, cultural and
linguistic diversity of the country. Recently, we
established a national policy for indigenous peoples,
which was presented by the Nobel Peace Prize laureate
and Ambassador for the Guatemalan Peace
Agreements, Rigoberta Menchu.
Appropriate legal proceedings continue to be
taken against persons guilty of acts of corruption. Full
transparency continues to be ensured in the area of
Government procurement.
Our commitment to the full observance of human
rights is being maintained at the national level. Inter-
agency activities are being carried out under the
recently adopted national human rights programme.
The United Nations High Commissioner for Human
Rights has established an office in Guatemala, the
functions of which are to provide advice to the
Government, State entities and civil society in order to
strengthen the promotion and protection of human
rights in our nation.
Nevertheless, the advances made are increasingly
being compromised by an inordinate increase in the
price of fossil fuels, which has an extremely negative
effect on countries whose open economies, like that of
Guatemala, are net importers of oil. Our oil bill is
absorbing an increasing percentage of the foreign
exchange generated by exports of goods and services.
At the same time, we have had to cope with
considerable increases in the cost of transportation and
27

of electricity, with their multiplier effect on productive
sectors and the price of basic consumer goods. The
effects of all this at the level of the economy as a
whole and at the macroeconomic level threaten to slow
down the expansion of our economy. For our part, we
are doing all we can to conserve energy and develop
alternatives to hydrocarbons. We appeal to the
international community to cooperate with us in
mitigating the impact of this situation.
Guatemala is taking actions to strengthen
democracy at the national level by consolidating a
regime that is democratic, participatory and inclusive.
Our commitment to democracy in the world is
unshakeable. That is why we are participating actively
in forums that seek to promote and defend those rights,
and we also support the Democracy Fund.
My country’s foreign policy has as its main
objectives achieving better inclusion of Guatemala in
the world, strengthening multilateralism and regional
integration. We have strengthened our ties with
countries and groups of countries with which we have
relations and are united by institutionalized
mechanisms of cooperation; moreover, we have
established new strategic associations with countries
and groups of countries in South America, the
Caribbean, Asia and Africa.
Considerable advances have been made this year
in regional integration. Progress has been made in the
joint assessment carried out with the European Union
to launch negotiations in 2006 for an association and
free trade agreement between both regions.
The Free Trade Agreement (CAFTA-DR) with
the United States, which includes the Central American
countries and the Dominican Republic, offers great
opportunities to our country for the generation of
employment, increased investment and legal certainty.
However, as we enter CAFTA-DR, the credit rating and
export promotion agencies of the developed countries
have assigned us a risk rating less favourable than what
we consider it should be. Along with other
consequences, that situation unfairly increases the cost
of credit for us. Guatemala has one of the best debt-
servicing records in Latin America, one of the world’s
best external debt indicators, well-established working
relations with all multilateral agencies, sustained
economic growth for more than 15 years, a stable
currency, a single-digit rate of inflation and a high
level of monetary reserves.
Strategically, Guatemala has advanced in the
negotiation of trade agreements with Colombia, the
Republic of China in Taiwan, the Russian Federation,
Belize, MERCOSUR, CARICOM, the Andean Group,
Chile, Canada, Egypt and Israel.
Another fundamental pillar of Guatemala's
foreign policy is caring for the needs of Guatemalan
migrants. The Government endeavours to solve their
problems and to ensure that their human rights are
respected, taking actions for that purpose at the
national and international levels. We appeal to
recipient nations, particularly the United States, to
facilitate the regulation of the status of Guatemalan
migrants in their countries. For those reasons, we
continue to cooperate at the international level with all
efforts aimed at resolving the problems that migrants
face. We welcome the recognition contained in the
2005 World Summit Outcome (resolution 60/1) on the
link between international migration and development.
Guatemala will continue to take the necessary
steps to put an end to poverty in the country and to
attain sustainable development. Prioritization of public
expenditure at the national level is not sufficient for the
magnitude of the actions we are setting out to
accomplish. We consider it imperative to ensure the
success of the Sixth Ministerial Conference of the
World Trade Organization (WTO). By definition, the
Doha Round should place development at the heart of
its negotiations, and we trust that, when we meet in
Hong Kong in December, we shall take decisions that
by and large are consistent with the aspirations of
developing countries. We need to have a level playing
field in trade and agricultural commodities, and we
need wider access to the markets of the most dynamic
economies in the world for our goods and services, as
well as to expand and diversify our product base.
We welcome the offer made by President Bush in
this Hall to speed up the elimination of all tariffs and
subsidies that distort free trade in the world. We urge
donor countries, development agencies and the
international financial system to increase their
financial and technical cooperation with medium and
low-income countries, with a moderate debt level, one
of which is my country, Guatemala.
I wish to stress in particular our concern for the
situation of the 23 million inhabitants of the Republic
of China in Taiwan, whose aspirations for
representation in international organizations remain
28

unfulfilled. Guatemala, which is committed to the
maintenance of international peace and security as well
as to the peaceful settlement of disputes, appeals to the
countries bordering the Taiwan Strait to refrain from
any threat or use of force and urges them to resolve
their differences through dialogue.
We also express our hope that the difficult
situation in the Middle East will have a satisfactory
outcome, in conformity with Security Council resolutions
242 (1967), 338 (1973), 1397 (2002) and 1402 (2002).
We are heartened in that regard by the efforts and
progress made in the Middle East peace process, and
particularly by the dialogue begun between the parties,
the implementation of the road map, and the
implementation of the disengagement plan.
One cannot avoid recalling here, during this
anniversary of our Organization, the millions of
persons who perished during the Second World War
and the Holocaust as a result of the power of
totalitarianism. Our presence here also recalls us to the
struggle to recover democracy, freedom and the dignity
of the human being.
Hope was born from the liberation of men,
women, boys and girls from the concentration camps,
the end of the war and the adoption of the Charter in
San Francisco. We cannot disappoint those hopes or
return to the past. The United Nations must deliver on
its promises and continue to offer humanity an
opportunity.